DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The applicant argues “Choi's disclosure reveals no teaching or suggestion of using signals from a reduced number of electrodes or pairs of electrodes, or of using such signals from a reduced number to identify a signal set having an optimal quality. Rather, Choi teaches away from the concept of using signals from a reduced number 
of electrodes since in order to find the optimal combination of electrodes Choi must
analyze signals from all electrodes.” The examiner disagrees and respectfully submits that the applicant’s arguments are not commensurate in scope with the claimed invention. The claims do not set forth using signals from a reduced number of electrode pairs or using such signals from a reduced number to identify a signal set having an optimal quality. There is no recitation of how not all of the electrodes are used to identify a signal set having an optimal quality. The claims merely set forth that there are a set of N electrodes, a set of M channels, and where M is less than N. Choi discloses a plurality of N electrodes (electrodes 110) and a M channel (differential amplifier 160). Therefore M is less than N and the claims appear to be claiming fewer channels that electrodes, not that not all of the electrodes are used to determine optimal signal quality.

	The “applicant also respectfully traverses the Examiner's correlation of M channels, where M is less than N, with the differential amplifier of Choi, since the differential amplifier transfers the signals of all Choi's electrodes.” The examiner disagrees and respectfully submits that the applicants arguments are not commensurate in scope with the claimed invention. The claim does not set forth that the differential amplifier cannot transfers the signals of all of Choi’s electrodes to qualify as an element that is less than N. All that is required is that M is less than N, and Choi clearly sets forth that there is a single differential amplifier ([0021]). Also, the applicant is incorrect in stating that the differential amplifier of Choi transfers all the signals of all of Choi’s electrodes, as Choi sets forth that the single amplifier connects at least two electrodes ([0021]), not all of the electrodes. Therefore, at least one embodiment is contemplated where the single amplifier only connects a couple of electrodes (thus, M is less than N).

	The prior art rejections of the claims as set forth in the previous Office action are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23, 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 14, the limitation “a processor, configured to activate the switch, and to receive and analyze the signals selected by the switch to identify a set of the signals selected by the switch” renders the claim indefinite. Claim 1 sets forth two types of signals, signals that are acquired and transferred, and M signals. It is unclear 
Regarding Claims 1 and 14, the limitation “identify a set of the signals having an optimal signal quality” render the claim indefinite, because as similarly recited above, it is unclear if the optimal signal quality are being determined for the signals that are acquired and transferred or the M signals.
The term “optimal signal quality” in claims 1 and 14 is a relative term which renders the claim indefinite. The term “optimal signal quality” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how a processor would identify a set of signals having an “optimal” signal quality, as what qualifies as optimal would vary from skilled artisan to skilled artisan, and does not have a standard definition in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 6, 10, 11, 13-15, 19, 41 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140257129 A1 to Choi et al. (hereinafter, Choi).
Regarding claims 1 and 14, Choi discloses an apparatus and method comprising inter alia: 
a set of N electrodes (electrodes 110), configured to be located in proximity to an epidermis of a subject ([0043] electrodes 110 .. may be attached to and contacting skin above the subject’s muscle), and to acquire signals generated by electric sources within the subject ([0043] this allows the electrodes 110 to sense various signals generated from the muscle); 
a set of M channels (differential amplifier 160), configured to transfer the signals ([0053] the signal sizes are measured through an operation by a differential amplifier), where M is less than N ([0073] using a fewer number of differential amplifiers than the number of electrodes or by using a single differential amplifier); 
a switch, configured to select, repetitively ([0086] the control unit 120 selects electrode combinations among the plurality of electrodes in a sequential manner … pairing electrodes iteratively through switching between the electrodes) and randomly ([0052] the control unit 120 determines an arbitrary electrode), M signals from the N electrodes and to direct the M signals to the M channels ([0086] for each of the selected electrode combinations, each electrode included in the electrode combination may be connected to each input terminal of the differential amplifier 160); and
a processor (control unit 120), configured to activate the switch, and to receive and analyze the signals selected by the switch ([0086] the control unit 120 selects the electrode combinations by pairing the electrodes interatively through switching between the electrodes) to identify a set of the signals having an optimal signal quality ([0053] the control unit 120 determines an optimal electrode combination to be used for sensing the EMG signal by comparing signal sizes measured for each of the electrode combinations) and compute, based on the identified set, respective timecourses of the electric sources within the subject (see timecourses of electric sources within the subject in Fig. 3, which are taken over a measurement period using different electrode combinations).
Regarding claims 2 and 15, Choi discloses wherein the processor is configured to determine respective amplitudes of the electric sources ([0071] the control unit 120 determines an electrode combination as the optimal combination allowing the largest signal size).  
Regarding claims 6 and 19, Choi discloses wherein the switch comprises a matrix of switches (see switches 150 in Fig. 1).  
Regarding claim 10, Choi discloses wherein the N electrodes, the M channels, the switch, and the processor are comprised in a wearable device ([0041] Referring to FIG. 1, the EMG sensor system 100 includes electrodes 110 and a control unit 120. In an example, the EMG sensor system 100 may include a bracelet member 130, a guide unit 140, and a switch 150).
Regarding claim 11, Choi discloses wherein the wearable device comprises one of an ankle band, a leg band, an arm band, a belt that is fixed around a waist of the subject, and a neck band ([0016] The bracelet member may be configured to be worn by a subject from whom measurements are to be taken, and to support the electrodes with sensing surfaces of the electrodes being in contact with the subject; and a switch may be provided on the bracelet member to connect and switch between the electrodes, wherein the control unit may select the electrode combinations using the switch.).  
Regarding claim 13, Choi discloses wherein the wearable device comprises an arm band (bracelet member 130). 
Regarding Claim 41, Choi discloses determining respective positions of the electric sources ([0088] In this example, the electrode pair determined to be the optimal electrode combination are regarded as electrodes disposed at the optimum location to sense the signal generated from the muscle which measurements are taken. For example, this optimal location may be a trunk of the muscle. This optimal location may be used for measuring subsequent EMG signals.).
Regarding Claim 42, Choi discloses where the signals having the optimal signal quality comprise signals having a minimum noise ([0054] For example, the control unit 120 determines the optimal electrode combination to be a combination of the first electrode and the second electrode when a largest signal size is measured. In this example, the control unit 120 controls the single differential amplifier 160 to measure the signal sizes by contacting the single differential amplifier 160 with the at least two electrodes included in the electrode combination.).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 7, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US 20150272501 A1 to Maceachern et al. (hereinager, Maceachern). 
Choi discloses the claimed invention as set forth and cited above, except for expressly disclosing respective current sources, wherein the processor is configured to activate the switch so as to inject respective predetermined currents from the sources between selected pairs of the N electrodes and wherein at least one of the electrodes is capacitively coupled to the epidermis, where the injected currents have a plurality of baseband frequencies.  However, Maceachern discloses an EMG devices that detects electrical signals from the body that are associated with muscle contractions ([0043] and a small current signal can be injected into the user’s skin surface). A skilled artisan would have recognizes that a small current signal would be 10 Hz. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the device of Choi to include the current source, injection of currents between pairs of electrod3es, the capacitive coupling and baseband frequencies of Maceachern as Maceachern teaches the use of EMG sensing would have provided more than a minimal insight for users, and would have improve the utility of movement/fitness tracking devices. 

Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of  US 20120157868 A1 to Pekonen. 
Choi discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the processor is configured to short-circuit together selected ones of the N electrodes. However, Pekonen teaches a wearable device (Fig. 1) that has EMG measurement capabilities ([0023]). Pekonen teaches electrodes may include a control signal from circuitry for the purposes of short-circuiting the electrodes ([0043]). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the processor of Choi with the short-circuit capability of . 

Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US 20100324440 A1 to Moore et al. (hereinafter, Moore).
Choi discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the signals comprise sparse activations.  However, Moore teaches that sparse ongoing brain activating is part of new and evolving brain signal measuring technologies that may be used to further understand complex brain patterns ([0153]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US 20150185853 A1 to Clausen et al. (hereinafter, Clausen)
Choi discloses wherein the N electrodes, the M channels, and the switch are comprised in a wearable device ([0041] Referring to FIG. 1, the EMG sensor system 100 includes electrodes 110 and a control unit 120. In an example, the EMG sensor system 100 may include a bracelet member 130, a guide unit 140, and a switch 150). Choi discloses  the claimed invention as set forth and cited above except for expressly disclosing, and wherein the processor is remote from the wearable device ([0058]). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the processor on the wearable device to a processor remote from the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791